Citation Nr: 0010732	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  92-54 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of brain trauma with headaches, currently evaluated at 10 
percent disabling.

2.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated at 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to May 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the claims on appeal.

In August 1993 and August 1995, the Board remanded the claim 
for brain injury residuals to the RO for further development.  
The requested developments have been accomplished and the 
case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The residuals of the veteran's post-traumatic brain 
injury include subjective complaints of headaches, dizziness, 
and memory loss.

3.  Current objective findings of the veteran's residual 
brain injury include normal mental status, normal cranial 
nerves, and normal motor and sensory examinations.  

4.  The veteran's subjective complaints and objective 
assessment of PTSD currently produce no more than occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks as the veteran has 
been shown to be depressed, anxious, and tense but generally 
functions satisfactorily with routine behavior, self-care, 
and has normal conversation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the residuals of brain trauma with headaches have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 4.124a, Diagnostic Codes (DCs) 8045, 8100, 9403 
(1999).

2.  The criteria for a schedular evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.126, 4.130, DCs 
9411, 9440 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating."  Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).  

I.  Entitlement to an Increased Evaluation for the Residuals 
of Brain Trauma with Headaches, Currently Evaluated at 10 
percent Disabling

Historically, the RO initially granted entitlement to service 
connection for the residuals of brain trauma by rating 
decision dated in May 1978 and assigned a 10 percent rating 
under DC 8045-9304.  Under DC 8045, purely subjective 
complaints such as headaches, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under DC 9304.  The regulation provides 
that this 10 percent would not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under DC 
9304 are not assignable in the absence of a diagnostic of 
multi-infarct dementia associated with brain trauma.  

In October 1990, the veteran filed the current claim and 
submitted a private MRI report dated in September 1990 
showing cystic encephalomalacia of both inferior frontal 
lobes, right greater than left, which the examiner reported 
was probably the result of previous trauma.  The veteran 
maintained, in essence, that he is entitled to a greater than 
10 percent rating because of the results of the MRI.  
Considering the factors as enumerated in the applicable 
rating criteria, which is the most probative evidence to 
consider in determining the appropriate disability rating to 
be assigned, the Board finds that the evidence does not 
reflect that a greater than 10 percent rating for the 
residuals of a brain injury is warranted.  

Specifically, in a November 1990 VA examination report, the 
veteran complained of headaches, dizziness, numbness, blurred 
vision, memory loss, and forgetfulness.  The examiner 
reported a history of falling off a truck in 1966 and 
complaints of headaches, and loss of smell and taste.  The 
veteran also described numbness in the fingers of both hands.  
Physical examination revealed that his mental status was 
normal grossly and cranial nerves, motor, sensory, and 
coordination were all normal.  The examiner concluded that 
the veteran's complaints suggested neuropsychological testing 
and he recommended a CT scan of the head.  Apparently, the 
veteran refused the CT scan since he had already had one at 
another facility.  The final diagnosis was status/post head 
trauma with headaches.

At a personal hearing in June 1991, the veteran testified 
that he was experiencing memory loss, which he attributed to 
the trauma he suffered in service.  He related that he forgot 
friends' names, misplaced things, and was afraid that he 
would get lost at his work place, although he admitted that 
he had never been lost before.  He indicated that he had 
recently had an operation on his leg and his memory loss 
started after he was discharged from the hospital and had 
been going on only about four to six months.  Upon further 
questioning, he indicated that he had not had any treatment 
for it but had undergone an MRI and discovered an 
irregularity of the frontal lobe.  He reflected that the VA 
November 1990 VA examination report indicated that he had 
refused further testing but he could not recall refusing to 
take a test.  However, he did remember that he was angry 
about not having an evaluation of his loss of taste and smell 
at that time and that may have been the reason he refused.  
He stressed that he was willing to appear for an examination 
and fully comply with whatever instructions he received from 
the doctor.  He also indicated that he still had headaches 
often, which lasted for hours.  Medications included Tylenol 
and codeine, but he reported that the codeine put him to 
sleep.

In a July 1991 VA examination report, the veteran complained 
of memory loss, headaches, dizziness, numbness, and blurred 
vision.  A neurological examination was noted to be within 
normal limits and a psychological evaluation was recommended.  
In September 1991, the veteran underwent a battery of 
neuropsychological testing.  The examiner concluded that the 
testing suggested the presence of a mild diffuse impairment 
of unknown etiology.  His immediate memory scores were 
somewhat below what would be expected for his intellectual 
level but he showed good recall of delayed material.  The 
examiner noted that the veteran may experience difficulties 
in initially encoding information while his retrieval from 
storage was good.  There were no aphasic signs and verbal 
fluency was good.  It was recommended that the veteran be 
evaluated again in one year.

A June 1999 CT scan showed mild cerebral atrophy with normal 
posterior fossa.  There was also a small area of low density 
seen in the right anterior temporal fossa which might have 
represented a small arachnoid cyst; however, artifactual 
findings could not be ruled out since it was only seen in one 
section.  There were no other abnormalities seen within the 
brain.  An MRI of the brain without contrast dated in June 
1999 showed an arachnoid cyst vs. encephalomalacia of the 
base of the right frontal lobe.  The right temporal lobe was 
intact.  Otherwise, the MRI was noted to be unremarkable.  

In the most recent VA neurological examination report, the 
veteran related a fall off a truck in service with loss of 
consciousness.  He complained of headaches and memory loss.  
Apparently he had undergone an EMG of the upper extremities 
in 1991, which was negative.  The examiner speculated that 
the veteran had this testing because of complaints of 
tingling in the upper extremities.  Additional complaints 
included dizziness and loss of balance.  Physical examination 
revealed that the veteran was not in any distress and moved 
with ease and sat comfortably.  His head was normocephalic 
and atraumatic.  Mental status was grossly normal.  Cranial 
nerves showed the pupils were round and reactive to light, 
the fields were full to finger waving, extraocular muscles 
were intact, facial pinprick is normal, facial muscle 
strength was normal, and the tongue was midline and elevated.  
Motor strength was 5/5 throughout, tone bulk was normal, 
reflexes were 2+ throughout, with knee and ankle jerks, and 
toes were downgoing bilaterally.  Sensory examination was 
normal.  The claimant did not feel the pinprick well any 
where.  The Romberg sign was normal.  Coordination and gait 
were normal and the veteran could tandem.  The examiner noted 
the results of a May 1999 CT scan and June 1999 MRI.  The 
clinical impressions included headaches, and arachnoid cyst 
vs. right frontal encephalomalacia. 

In a VA neurological examination addendum report dated in 
October 1999, the examiner noted that an arachnoid cyst was a 
congenital abnormality and was unrelated to the veteran's 
prior head trauma.  On the other hand, an encephalomalacia 
was the residual of a hemorrhage.  The examiner reported that 
the service medical records show that the skull X-rays during 
service were normal but a consultation note dated in January 
1967 indicated a question of a subdural hemorrhage but no 
other records were provided.  Based on the information 
available, the examiner concluded that the MRI findings were 
consistent with the veteran's history of head trauma and the 
headaches, tingling, dizziness, and loss of balance may be 
related to the injury. 

Based on the evidence outlined above, the Board finds that 
the medical evidence of record supports a finding of a 10 
percent evaluation, but no more, for the residuals of a head 
trauma.  Specifically, the veteran's complaints of headaches, 
dizziness, tingling, and the like has always been related to 
the traumatic head injury he received in service.  However, 
under the appropriate regulation, no greater than a 10 
percent evaluation is warranted for subjective complaints of 
headaches, dizziness, insomnia, etc. due to post traumatic 
injury, regardless of the level of disability.  Further, no 
evidence of purely neurological disabilities as anticipated 
under the regulation has been shown.  That is, there is no 
evidence of hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc.  Specifically, in the most recent VA 
examination report, the examiner noted that the veteran moved 
well without difficulty, the cranial nerves were intact, 
facial pinprick was normal, facial muscle strength was 
normal, and the tongue was midline and elevated.  Motor 
strength, tone, and reflexes were normal and the sensory 
examination was normal.  Accordingly, there is no evidence of 
neurological disabilities and, therefore, a higher evaluation 
is not warranted under DC 8045.  

The Board has also considered DC 8100 for migraine headaches.  
Significantly, none of the medical examiners have ever 
diagnosed or treated the veteran for characteristic migraine 
headaches.  Further, a migraine was not diagnosed on the most 
recent neurological examination nor on any other evaluation.  
Moreover, the most recent VA neurological examination 
addendum suggested that the headaches (and the veteran's 
other complaints) were probably related to his head injury.  
Therefore, the Board finds that DC 8100 for migraines is not 
for application.  Finally, consideration of a higher rating 
under DC 9304 is not warranted as there is no evidence of 
multi-infarct dementia associated with brain trauma.

II.  Entitlement to an Increased Evaluation for PTSD, 
Currently Evaluated at 30 Percent Disabling

The veteran has appealed an August 1999 rating decision which 
increased the evaluation assigned for his service-connected 
PTSD from 10 percent to 30 percent disabling.  The RO has 
rated the veteran's PTSD under DC 9411.  Under current 
psychiatric regulations for PTSD (which where in effect at 
the time the veteran's claim was filed), a 10 percent 
evaluation may be assigned with occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or with symptoms 
controlled by continuous medication.  A 30 percent evaluation 
will be assigned for PTSD with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9411 
(1999).

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In a May 1999 psychiatric note, the examiner remarked that 
the veteran had a long history of substance dependency and 
multiple medical problems.  Apparently, the Mississippi PTSD 
scale was administered which showed a below normal score for 
PTSD.  Upon further evaluation, the veteran admitted that he 
was actively using alcohol and cocaine.  An attempt was made 
to enroll him into a treatment program but he insisted that 
he had to go outside for a cigarette and never returned.  

Several days later, the veteran underwent a VA mental 
disorders examination.  A past medical history of a head 
injury was noted and multiple medical problems including 
hypertension, diabetes, vascular problems, and multiple 
psychiatric symptoms.  The veteran reported multiple symptoms 
of PTSD including regular nightmares, waking flashbacks, 
talking and screaming in his sleep, lack of sleep, sleep 
interruption by insomnia and anxiety, few friends, sporadic 
episodes of aggressive behavior, major depressive symptoms, 
depressed mood, tearfulness, despondency, loss of interest in 
former activities, poor sleep, and had recently experienced 
several losses such as his mother's death and loss of contact 
with his daughter.  He last worked in 1995 and lost the job 
because of medical problems.  He had be unable to mobilize 
himself to seek additional employment.  The veteran also 
complained of regular headaches as a result of a head injury 
and, due to a history of alcohol abuse, Valium was not used 
but he was treated with Motrin, which he indicated was 
inadequate.  He reported memory loss, forgetfulness, minor 
confusion, and was noted to be scheduled for cognitive 
functioning.  

Mental status examination revealed that he was early for his 
appointment but overweight, poorly groomed, and somewhat 
disheveled.  He was anxious and tense during the evaluation 
and became tearful a number of times during the examination.  
There was no signs of substance use or intoxication and he 
was oriented and alert.  He expressed an interest in 
receiving PTSD treatment, of which he had not availed himself 
recently.  The final diagnoses included PTSD, major 
depression, cognitive problems associated with head injury, 
and status/post head trauma.  The global assessment of 
functioning (GAF) was reported at 50.

Based on the above examination report, the RO increased the 
veteran's PTSD evaluation to 30 percent effective in May 
1999.  In November 1999, he submitted a notice of 
disagreement and a statement of the case was issued.  In 
March 2000, he filed an appeal, and the issue was also 
addressed by the veteran's service representative in the 
informal brief presentation.  Other than the VA examination 
report and the one psychiatry outpatient treatment record, 
there are no other medical records associated with the claims 
file with respect to PTSD.

After thoroughly reviewing the evidence on file, the Board 
concludes that an evaluation in excess of the currently-
assigned 30 percent for the veteran's PTSD is not in order.  
First, a 50 percent evaluation would only be in order for 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, frequently panic attacks, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  While the veteran experiences some difficulty 
in social relationships and a lack of motivation, he does not 
exhibit any of the other symptoms associated with a 50 
percent evaluation.  Specifically, in the most recent VA 
examination report, he was alert and oriented, expressed an 
interest in receiving PTSD treatment, and had no signs of 
psychosis.  Although he was anxious, tense, and tearful, it 
appears that he was not on regular psychiatric medication and 
had never required hospitalization for PTSD.  Further, the 
one outpatient treatment note dated in May 1999 suggested 
that the veteran had a long history of substance abuse and 
was actively using alcohol and cocaine (but this was 
contradicted in the VA examination report).  

The Board recognizes that the veteran complained of 
nightmares, flashbacks, sleep reduction, and insomnia; 
however, those symptoms alone are not sufficient to warrant 
an evaluation in excess of 30 percent evaluation and the 
Board concludes that the overall picture of PTSD is closer to 
a 30 percent evaluation.  Specifically, he does not have 
evidence of a flattened affect, circumstantial speech, or 
difficulty understanding complex commands as a result of 
PTSD.  In addition, he was alert and oriented.  Further, 
there was no evidence that he had ever been hospitalized for 
a psychiatric disability and, to the extent he complained of 
memory loss, it appears to be related to his service-
connected brain injury, which has already been compensated.  
Accordingly, the evidence supports a 30 percent evaluation, 
but no more.

The Board also notes that the most recent GAF is reported at 
50, indicating serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  This finding, in 
conjunction with his mental status examination, is also 
consistent with a 30 percent evaluation under DC 9411, but 
does not support a rating in excess of 30 percent.  As noted 
above, a 30 percent evaluation is warranted with symptoms of 
depressed mood, anxiety, suspiciousness, weekly panic 
attacks, sleep impairment, and mild memory loss.  Moreover, 
the veteran's inability to work appears to be related to 
multiple medical problems and not to his PTSD.  Thus, based 
on the evidence above, the Board concludes that the veteran's 
service-connected PTSD is appropriately compensated by the 
assignment of a 30 percent disability evaluation.  
Accordingly, the Board finds that the schedular criteria for 
a rating in excess of the currently assigned 30 percent 
disability evaluation are not met.    

The Board has considered the veteran's written statements and 
sworn testimony that his brain injury residuals and PTSD are 
worse than currently evaluated.  Although his statements are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  As noted, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disabilities are evaluated, more 
probative than the subjective evidence of an increased 
disability.


ORDER

The claim for entitlement to an increased evaluation for the 
residuals of brain trauma with headaches, currently evaluated 
at 10 percent disabling, is denied.

The claim for entitlement to an increased evaluation for 
PTSD, currently evaluated at 30 percent disabling, is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeal

 
- 12 -


- 1 -


